Citation Nr: 0434432	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for residuals of cold 
injury to the feet.

4.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for degenerative joint 
disease of the left knee.

7.  Entitlement to service connection for degenerative joint 
disease of the right knee.

8.  Entitlement to service connection for a respiratory 
disorder.

9.  Entitlement to service connection for diabetes mellitus.  


WITNESSES AT HEARING ON APPEAL

Appellant, KC and TC


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946 
during which time he was both a light and heavy truck driver 
and served with the 3980th Quartermaster Corps Truck Company.  
He underwent training with the Quartermaster Corps and 
learned electric and acetylene welding while in Germany.  

He earned his marksman badge with the carbine; for 3 months 
he was a truck dispatcher and otherwise he was a driver on 
all types of trucks, supervised loading and unloading and 
made road repairs.  He participated in campaigns in Central 
Europe and earned the EAME Campaign Ribbon with 1 Bronze 
Star.  A WD AGO Form 100, reflected that he had "served 17 
months in Europe and was awarded one bronze battle star for 
participation in battles and campaigns".  

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran and two family members provided testimony before 
a Veterans Law Judge via video conferencing at the RO in 
November 2004; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An attempt was made to secure the veteran's service records; 
none except non-medical separation documents have been 
obtained.

Certain private treatment records are in the file reflecting 
that the veteran has been seen for several of the claimed 
disorders.

The veteran and his family have testified that he has been 
seen by both private care givers and on a regular basis by 
VA; that his hearing is very bad and has been attributed to 
the significant noise exposure in service; and that he had 
the various other disabilities which one or another physician 
has attributed to service experiences.  

The veteran has specifically testified that it was noted on 
his separation document that he was having hearing problems; 
Tr. at 3-4; and that he had malaria while in service for 
which he was treated at the hospital at (then) Camp Gordon, 
GA.  Tr. at 4-5.  [The separation examination report is not 
of record].

He has indicated that he has continued to have problems with 
fevers to date.  Tr. at 6.  The veteran has further testified 
that he had frostbite to his feet in service in France and 
most probably while in Germany in the winter of 1945.  Tr. at 
6-7.  He testified that he has been given salve for his 
current foot problems including aching and ankle swelling.  
Tr. At 7.  He has also been treated for various orthopedic 
problems involving his feet, back and knees.  Tr. at 7.  

On inquiry, the veteran stated that if the case were to be 
remanded, he would be willing to appear for an examination to 
determine the current status of his claimed disabilities.  
Tr. at 7.  He also indicated that he had been seen by a now 
deceased physician for PTSD.  Tr. at 8-9.  He indicated that 
he hurt his back in service while loading trucks, and that he 
is now given back treatments and shots.  Tr. at 10.  He has 
started seeing the stated (now deceased) physician in 1955; 
he was unsure of whether his widow would have his records.  
Tr. at 11-12.

He said he had been in the hospital several months before and 
had had surgical stent on one of his arteries, and that he 
continued to have the same breathing problems he had 
experienced in and since service.  Tr. at 12-13.  He 
indicated he had had diabetes for perhaps as many as 15 
years.  Tr. at 13.  He thought that they might be able to get 
additional private clinical records.  Tr. at 14.  It was 
noted at the hearing that while there was evidence of 
exposure to noise in service, and associated hearing loss, 
absent current evidence of hearing loss as evidenced by 
clinical findings, additional development might conceivably 
also be required in that area.  

Family members have provided written statements as to his 
current disabilities including hearing losses.

Complete VA records are not in the file.  

The veteran has stated that he has been seen by one private 
physician for some 20 years, and some references to care are 
in the file from one private physician.  However, it does not 
appear that complete private records are in the file.  

Any Social Security Administration (SSA) records have not 
been solicited and would be of benefit, as would be Workmen's 
Compensation records if available.

Finally, the veteran has not been examined by VA for the 
purposes of assessing his claimed disabilities herein 
concerned, or if he has, the report is not in the file.  It 
is necessary to have such an examination to determine the 
nature of current disabilities, and for the rendering of an 
opinion as to any relationship between his disabilities and 
service.  

He (and his family) stated that his hearing loss has been 
attributed to service by VA, and that it was VA who gave him 
his hearing aids.  However, a hearing acuity test report is 
not of record to sustain this allegation; and albeit it is 
said that he has been given hearing aids by VA, it is not 
known or confirmed by clinical assessment that the veteran 
has a current hearing loss which meets the criteria for 
service connection under 38 C.F.R. § 3.385.

Based on the evidence of record, the Board has no option but 
to remand the case for development of the evidence to ensure 
the fulfillment of all due process protections for the 
veteran and his case.  The case is remanded for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He and his family should be 
asked to be more specific as to the 
private physicians, or employers, etc. 
who may have records of care in or since 
service, and with the RO's assistance, 
all of these records should be obtained 
from the physicians [or the appropriate 
custodians of the physician's records], 
and added to the claims folder.  

All reasonable avenues should be tapped 
for post-service records including 
employers, etc.; and if he has service 
comrades who may be able to provide 
information as to the service 
experiences, he should be asked to 
request statements from them.  

In addition, the RO should obtain 
specific certification of pertinent 
activities, actions, locations and other 
details from the service department as to 
his units while in service.  

If his family has letters he wrote during 
service, this might also prove helpful; 
copies should be entered into the file, 
with the family of course retaining the 
originals.

2.  At the hearing the veteran was not 
represented but received on-site 
assistance from the state service 
department.  He should be asked if he 
wishes them or someone else to represent 
him, and if so, this should be 
effectuated prior to further development 
so the representative can assist in that 
regard.  

3.  After appropriate release and 
delineation by the veteran and his family 
as to what facilities, locations, etc., 
may be involved, all VA, SSA and 
Workmen's Compensation records, if any, 
should be acquired and attached to the 
claims file.  The veteran and his family 
may be able to identify the locations of 
such records or alleged care, and 
specifically whether the VA care was at 
any facility other than Houston.  In any 
event, all of these records should be 
sought, and the efforts to acquire them 
should be documented in the file 
regardless of the outcome.

4.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current nature, extent and probable 
etiology of all claimed disabilities, 
namely bilateral defective hearing, 
residuals of malaria, residuals of cold 
injury to the feet, an acquired 
psychiatric disorder to include PTSD, a 
back disorder, degenerative joint disease 
of the left and right knees, a 
respiratory disorder to include 
asbestosis, and diabetes mellitus.  

As noted at the hearing, the veteran's 
spouse may want to accompany him to the 
VA examination; and as requested by the 
examiners, to assist the examiners in 
their acquisition of the relevant 
information from the veteran for their 
assessments.

The claims file and all pertinent 
evidence should be made available to the 
examiners, and the opinions as to the 
probable and possible etiology of each of 
the claimed disabilities should be 
annotated to the records.  All necessary 
laboratory and other testing should be 
accomplished.

5.  The case should then be reviewed by 
the RO for all due process requirements, 
and the issues adjudicated on all 
possible theories, based on the overall 
evidence of record.  If the decision 
remains denied, the RO should issue a 
comprehensive SSOC and the veteran should 
be provided the opportunity to respond 
thereto.  The case should be returned to 
the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


